UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-26393 WebMediaBrands Inc. (Exact name of Registrant as specified in its charter) Delaware 06-1542480 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 50 Washington Street, Suite 912 Norwalk, Connecticut (Address of principal executive offices) (Zip Code) (203) 662-2800 (Registrant’s telephone number, including area code) Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered CommonStock$.01parvalue The NASDAQ Stock Market LLC Securities registered under Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Act). Yes ¨ No x The aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant as of June30, 2011, based upon the last sale price of such common stock on that date as reported by the Nasdaq National Market was $30,499,425. The number of shares of the outstanding registrant’s Common Stock as of March15, 2012 was 41,593,473. Information required by Part III of this Form 10-K, to the extent not set forth herein, is incorporated by reference to the registrant’s definitive proxy statement for its 2012 annual meeting of stockholders, which will be filed pursuant to Regulation 14A under the Securities Exchange Act of 1934 within 120 days after the end of the fiscal year to which this Form 10-K relates. WebMediaBrands Inc. Annual Report on Form 10-K Table of Contents Page Part I Item1. Business 3 Item1A. Risk Factors 6 Item1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures 13 Part II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 14 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 22 Item8. Financial Statements and Supplementary Data 23 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 43 Item9A . Controls and Procedures 43 Item9B. Other information 43 Part III Item10. Directors, Executive Officers of the Registrant 44 Item11. Executive Compensation 44 Item12. Security Ownership of Certain Beneficial Owners and Management 44 Item13. Certain Relationships and Related Transactions 44 Item14. Principal Accountant Fees and Services 44 Part IV Item15. Exhibits 45 Signatures 48 “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: Statements in this Form 10-K that are not historical facts are “forward-looking statements” pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. The potential risks and uncertainties address a variety of subjects including, for example: the competitive environment in which WebMediaBrands competes; the unpredictability of WebMediaBrands’s future revenues, expenses, cash flows and stock price; WebMediaBrands’s ability to integrate acquired businesses, products and personnel into its existing businesses; WebMediaBrands’s ability to protect its intellectual property; and WebMediaBrands’s dependence on other companies posting job listings on its Websites. For a more detailed discussion of such risks and uncertainties, refer to Item 1A.The forward-looking statements included herein are made as of the date of this Form 10-K, and WebMediaBrands assumes no obligation to update the forward-looking statements after the date hereof. 2 Part I ITEM1. BUSINESS Overview WebMediaBrands is an Internet media company that provides content, education and career services to social media, traditional media and creative professionals through a portfolio of vertical online properties, communities and trade shows.Our online business includes: ● mediabistro.com, a leading blog network providing content, education, community resourcesand career resources about major media industry verticals including new media, social media, Facebook, TV news, advertising, public relations, publishing, design and mobile that includes the following: 10,000Words AllTwitter FishbowlLA MediaJobsDaily TVNewser AgencySpy eBookNewser FishbowlNY PRNewser TVSpy AllFacebook FishbowlDC GalleyCat SocialTimes UnBeige Our mediabistro.com business also includes an industry-leading job board for media and creative professionals focusing on job categories such as social media, new media, publishing, public relations/marketing, advertising, sales, design, web development, television and more; ● InsideNetwork.com, a leading network of online properties dedicated to providing original market research, data services, news, events and job listings on the Facebook platform, on social gaming and onmobile applications ecosystems that includes the following: AppData Inside Mobile Apps Inside Virtual Goods Inside Facebook Inside Social Games The Facebook Marketing Bible ● SemanticWeb.com, a leadingblog providing content, education, community resources and career resources on the commercialization and application of Semantic Technologies, Linked Data and Big Data. ● Community, membership and e-commerce offerings including a freelance listing service, a marketplace for designing and purchasing logos (stocklogos.com) and premium membership services. Our education business features online and in-person courses and online conferences, including our Social Media Marketing Boot Camps, for media and creative professionals.Online education conferences are large-scale programs that offer attendees the opportunity tolearn in a dynamic online setting with live weeklyinstruction viawebcast,daily forum discussions within an online classroom,homework assignments, and small group interaction where students receive one-on-oneguidance and instructionfrom anadvisor. Our trade shows include, among others, the Semantic Tech and Business Conference, Inside Social Apps, Social Gaming Summit and AllFacebook Marketing Expo. Our online business also includes AllCreativeWorld.com, a network of online properties providing content, education, community, career and other resources for creative and design professionals. Our businesses cross-leverage and cross-promote our content, product and service offerings.For example, users of our Websites read our content, search for jobs on our job boards, attend our trade shows, subscribe to and purchase products and services and take continuing education courses. For information regarding the components of our revenue sources, please see Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations. Our Strategy Our objective is to strengthen our position as a leading Internet media company that provides content, education, research, job postings and trade shows for media and creative professionals. We intend to achieve this objective by continuing to execute on the following strategies: Create and Monetize New Offerings and Services. We expect to strengthen our existing offerings of products and services by continuing to improve our original content, courses, researchand trade shows. We expect to continue to develop additional revenue sources by identifying emerging services, technologies and topics of interest and by creating original content, courses and trade shows for those topics through internal development and strategic acquisitions. 3 Grow Through Targeted Acquisitions. We have made a number of acquisitions since our inception and we expect to continue to pursue strategic acquisition opportunities to obtain valuable content, products, services, brands, expertise and access to new users, advertisers, clients and vendors.For example, our acquisition of Inside Network strengthens our position in covering the Facebook, social gaming and mobile applications ecosystems and further diversifies our revenue sources since a significant percentage of Inside Network’s revenue is generated from market research and data services. We believe that this acquisition will augment our editorial coverage of social media, our online education offerings and our online job board presence in the social media space.Although we are currently considering potential strategic acquisitions, we have no binding commitments or agreements with respect to any such acquisitions other than those we have reported from time to time in our filings under the Securities Exchange Act of 1934. We intend to use the experience gained from our numerous acquisitions to identify, evaluate, acquire and integrate properties that are complementary to our business. Identify and Define Emerging Trends and New Business Opportunities. We continually search for emerging technologies and topics that are of interest to media and creative professionals. We believe that our creative and entrepreneurial culture enables us to identify technology and business shifts before these changes are apparent to most of our users and competitors. Leverage Our Interrelated and Complementary Business Offerings. We will continue to cross-leverage and cross-promote our various products and service offerings among the users of our online businesses and attendees of our trade shows. Corporate Information internet.com LLC was formed on April5, 1999 in the State of Delaware. internet.com LLC was merged with and into internet.com Corporation upon consummation of our initial public offering in June 1999. On May24, 2001, internet.com Corporation changed its name from internet.com Corporation to INT Media Group, Incorporated. On August12, 2002, INT Media Group, Incorporated changed its name to Jupitermedia Corporation and on February23, 2009, Jupitermedia Corporation changed its name to WebMediaBrands Inc. Our principal executive offices are located at 475 Park Avenue South, Fourth Floor, New York, New York 10016 and our telephone number is (212)389-2000. Our Website address is www.webmediabrands.com. We make available free of charge, through a link on our Website to the Securities and Exchange Commission’s, (“SEC”), Internet site, our annual reports on Form10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after we electronically file such material with, or furnish such material to, the SEC.We also post our press releases and other information about our Company on our website.Our consolidated subsidiaries include the following: Mediabistro.com Inc., a Delaware corporation, and Inside Network, Inc., a California corporation. Marketing and Sales Our marketing efforts are directed largely at acquiring (i) advertising and job board clients, (ii) attendees to our courses and trade shows and (iii) clients for our research and other paid products and services. We focus our efforts on online advertising and promotional campaigns including cross-promotion on our Website through advertisements, links, email and social media outlets, such as Twitter, LinkedIn and Facebook, including promotional links from third party Websites that attract demographically similar audiences.We also use public relations, social media outlets, user groups and speaking engagements to generate publicity for our products and services. We focus our efforts on online advertising and promotional campaigns including cross-promotion on our Website through advertisements, links, email and social media outlets, such as Twitter and Facebook, and promotional links from third party Websites that attract demographically similar audiences.We also use public relations, social media outlets, user groups and speaking engagements to generate publicity for our products and services. We sell most of our products and services online and through a direct sales force. Our sales force operates from our New York, New York, San Francisco, Californiaand Norwalk, Connecticut offices. Seasonality and Cyclicality Customers generally post more job listings during the first calendar quarter and fewer job listings during the fourth calendar quarter. Also, advertisers generally place fewer advertisements during the first and third calendar quarters of each year, which, together with fluctuations in job postings, directly affect our business.Our results will also be impacted by the number and type of education courses offered and by the number and size of trade shows that we hold in each calendar quarter. In addition, there might be fluctuations as trade shows held in one period in the current year may be held in a different period in future years.Expenditures by our customers tend to vary in cycles that reflect overall economic conditions as well as budgeting and buying patterns. 4 Customers Our customer base is a diverse group of individuals and companies, many of which are focused on the content creation and social web industries, including many of the most popular and recognizable new and traditional media outlets.No customer accounted for more than 10% of our consolidated revenues during any of the periods presented. Backlog Our backlog as of December31, 2011 and 2010 was $1.7 million and $923,000, respectively. Our backlog consists of job board postings on our networks, subscriptions to our paid subscription services and attendee registrations, exhibit space and vendor sponsorships for our trade shows. We expect we will recognize substantially all of our backlog as of December31, 2011 as revenue in 2012. Competition The market for job-related services, trade shows, online education and market research is intensely competitive and rapidly changing. The number of online services competing for users’ attention and spending continues to proliferate and intensify. Competitive factors include the quantity and quality of the users of our networks, editorial quality, customer service, relevance and timeliness of our research and data services, pricing and the overall strength of our offerings. We compete for users and advertisers with media and general interest and destination Websites as well as traditional media publications. In addition, our online job board competes with Monster.com and LinkedIn and other job-related sites and services, specifically through social media. Our education business competes with the education programs offered by other Internet companies and higher education institutions. Our trade shows compete for exhibitors, sponsors and attendees with other media and marketing related events, including social media and emerging technology related events.Our market research and data services products will face increased direct and indirect competition from research firms, business consulting firms and data metrics companies as the market related to Facebook, social gaming and mobile applications ecosystems continues to evolve. Intellectual Property We seek protection of our proprietary content, logos, brands, domain names and software relating to our Websites, e-mail newsletters and trade shows, and attempt to protect them by relying on trademark, copyright, trade secret and other laws and restrictions. Trademarks: We pursue the registration of certain of our trademarks and service marks in the United States and internationally. We have encountered obstacles to registration of some marks in several countries. Trademark rights are perpetual once applications mature into registrations, for so long as statutory filings and renewals are made on a timely basis and local use requirements are met. Our trademark portfolio supports our claim to the exclusive right to use the registered marks for the goods and services listed in the applicable jurisdictions. This helps us in marketing our goods and services, building goodwill among customers and preventing infringement of our marks by third parties, which might dilute the value of these marks. The primary marks used in our business are WebMediaBrands, mediabistro.com, and Inside Network, among others. Copyrights: We also pursue copyright registration of our content in the United States. We own or have applied for copyright registrations pertaining to the business.We may not register all items for protection and we may not be successful in obtaining registrations. Domain Names: We own numerous domain name registrations, both in the United States and internationally. Domain names generally are regulated by Internet regulatory bodies. The regulation of domain names in the United States and internationally is subject to change. Regulatory bodies could establish additional top-level domains, appoint additional domain name registrars or modify the requirements for registering or maintaining domain names. As a result, we might not be able to acquire or maintain comparable domain names in all the countries in which we conduct business or prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our trademarks and other proprietary rights. As a result, our business, results of operations, financial condition and cash flows could suffer. For risks related to our intellectual property, see Item 1A. Risk Factors. Employees As of December 31, 2011, our business employed 71 full-time and 3 part-time employees. 5 ITEM1A. RISK FACTORS YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED BELOW BEFORE MAKING AN INVESTMENT DECISION.OUR BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS COULD BE HARMED BY ANY OF THE FOLLOWING RISKS. THE TRADING PRICE OF OUR COMMON STOCK COULD DECLINE DUE TO ANY OF THE FOLLOWING RISKS, AND YOU MIGHT LOSE ALL OR PART OF YOUR INVESTMENT. Risks Related to Our Business We have generated significant losses since inception and might not report net income in the future. As of December31, 2011, we had an accumulated deficit of $275.6 million. Any failure to achieve profitability could deplete our current capital resources and reduce our ability to raise additional capital in the future. Our advertising, promotion and selling and general and administrative expenses are based on expectations of future revenues and are relatively fixed in the short term. These expenses totaled $7.6 million for the year ended December31, 2011 and $7.4 million for the year ended December31, 2010. If our revenues are lower than expected, we might not be able to quickly reduce spending. Any shortfall in revenues would have a direct impact on operating results for a particular quarter and these fluctuations could affect the market price of our common stock. Conditions in the global economy and the markets we serve might materially and adversely affect our business and results of operations. Our business and operating results were adversely affected by worldwide economic conditions over the pastfew years,particularlyin the advertising and online business sectors on which we depend.As a result of slowing global economic growth, the credit market crisis, declining consumer and business confidence, shifts in consumer spending patterns, increased unemployment, reduced levels of capital expenditures, fluctuating commodity prices, bankruptcies and other challenges currently affecting the global economy, our clients have experienced deterioration of their businesses, cash flow shortages, and difficulty obtaining financing.If the economy fails to grow or falters, existing or potential clients might delay or cancel plans to purchase our products and services and might not be able to fulfill their obligations to us in a timely fashion.Similarly, higher interest rates, inflation, higher costs of labor, insurance and healthcare, higher tax rates and other changes in tax laws, changes in other laws and regulations and other economic factors in the United States could increase our cost of sales and operating, selling, general and administrative expenses, and otherwise adversely affect our operations and operating results.If the global economy does not recover, or if the slowdown continues for a significant period, if there is significant further deterioration in the global economy or if adverse changes in laws or regulations are implemented, our financial position and cash flows could be materially adversely affected. We might not be able to raise additional funds when needed for our business or to exploit opportunities. Wemight need to raise additional funds to support expansion, develop new or enhanced applications and services, respond to competitive pressures, acquire complementary businesses or technologies or take advantage of unanticipated opportunities.If required, we might attempt to raisethese additional funds through public or private debt or equity financing, strategic relationships or other arrangements.There can be no assurance that such financing will be available on acceptable terms, if at all, or that such financing will not be dilutive to our stockholders. Because our job board constitutes a significant portion of our revenues, our revenues could decline significantly if employers decrease or cease posting jobs with us. For the year ended December31, 2011, our job board accounted for 34% of our revenues.We expect that our job board will continue to account for a significant portion of our revenues. In the event that employers reduce costs and hire less, an employer may reduce or terminate its commercial relationship with us and our business, results of operations and financial condition would suffer. Our trade shows and course offerings have become more significant sources of our revenues, and our revenues could decline if our trade shows and course offerings fail to attract customers. The success of our trade shows depends onattendees, exhibitors and sponsors.There is intense competition to attractattendees, and we must produce trade shows that are timely and attractive to exhibitors, sponsors and their targeted audience.If we fail to organize quality programming, attract sufficient numbers of attendees, exhibitors and sponsors, or generate sufficient interest in our trade shows, our revenues from trade shows would decline or fail to grow, which could harm our business.Similarly, in order for our course offerings to be successful, we must organize educational programs that are timely and attractivewith quality instructors.The online education market is highly competitive, with few barriers to entry.If we fail to offer courses that our customers are interested in taking, or if we fail to contract with instructors from whom our customers want to learn,our revenuesfrom courseswould decline and our business, results of operations and financial condition would suffer. 6 Our research business revenues and growth could suffer if we prove unable to anticipate market trends or if we fail to provide information that is useful to our clients. The success of our research business depends in large part on our ability to anticipate, research and analyze rapidly changing technologies and industries and on our ability to provide this information in a timely and cost-effective manner. If we are unable to continue to provide credible and reliable information that is useful to companies, our business and financial results may suffer. Our research products and services focus on new and emerging technologies and services on the Internet and mobile environments. The Internet and mobile environments are undergoing frequent and dramatic changes, including the introduction of new products and the obsolescence of others, shifting business strategies and revenue models, changing legal and regulatory environments, the formation of numerous new companies and high rates of growth. Because of these rapid and continuous changes in these technologies and markets, we face significant challenges in providing timely analysis and advice. Many of the industries and areas on which we focus are relatively new, and it is very difficult to provide predictions and projections as to the future marketplace, revenue models and competitive factors. In addition, many companies are unclear as to how to allocate corporate resources effectively in the Internet or mobile markets. As a result, some companies may conclude that our research products are not useful to their businesses. Further, the need to continually update our research requires the commitment of substantial financial and personnel resources. If our information proves unreliable, if we are unable to continually update our information, or if companies do not agree with our analysis of market trends, our reputation may suffer and demand for our research products and services may decline. Some of our research and other services rely, in part, on access to third party data, systems and information. Any delay, restriction or denial of access to such data, systems and information may result in reduced demand and cancellation of such research and other services and, as a result, our revenue and growth of our research and services could be greatly reduced, which could harm our business, financial condition and cash flows. Our business will suffer if we are unable to maintain or enhance awareness of our brands or if we incur excessive expenses attempting to promote our brands. Promoting and strengtheningour brands is critical to our efforts to attract and retain users of our Internet media properties, advertisers, customers and clients for our products, and to increase attendance at our trade shows. We believe that the importance of brand recognition will likely increase due to the increasing number of competitors entering our markets. In order to promote these brands, in response to competitive pressures or otherwise, we might have to increase our marketing budget, hire additional marketing and public relations personnel or otherwise increase our financial commitment to creating and maintaining brand loyalty among our clients. If we fail to effectively promote and maintain our brands, or incur excessive expenses attempting to promote and maintain our brands, our business and financial results would suffer, and, as a result, our stock price could fluctuate or decline. We might fail to identify or successfully acquire assets, businesses and content that would otherwise enhance our product offerings to our customers and users, and as a result our revenue might decrease or fail to grow. We have acquired and intend to continue to acquire, when appropriate opportunities arise, assets, businesses and content as a key component of our growth strategy. We might not be successful in identifying appropriate acquisition opportunities and, as a result, our growth strategy could be adversely affected. If we identify an appropriate acquisition opportunity, we might not be able to negotiate the terms of the acquisition successfully or finance the transaction. In order to finance any strategic acquisitions, one or more of which could be very significant to our company, we might have to incur indebtedness, use our existing cash, enter into new credit facilities and/or issue equity securities or stock options. We might be unable to obtain adequate financing for acquisitions on terms and conditions acceptable to us. In order to finance acquisitions, we may sell equity securities at a discount to our common stock’s market value. Any issuance of equity securities or stock options could result in substantial dilution to existing stockholders, particularly if there is any discount to our common stock’s market price. Any future acquisition or investment might result in amortization expenses related to intangible assets. If the market price for acquisition targets increases, or if we fail to acquire desired targets for this or any other reason, our business might fail to grow at historical rates or at all, and, as a result, our stock price could fluctuate or decline. Our failure to successfully integrate or achieve expected synergies from recent or future acquisitions could result in increased expenses, diversion of management’s time and resources and a reduction in expected revenues or revenue growth, any of which could cause our stock price to fluctuate or decline. With respect to any acquisitions, we might fail to successfully integrate our financial and management controls, technology, reporting systems and procedures, employees, or adequately expand, train and manage our work force. The process of integration could take a significant period of time and will require the dedication of management and other resources, which could distract management’s attention from our other operations. If we make acquisitions outside of our core businesses, assimilating the acquired technology, services or products into our operations could be difficult and costly. Our inability to successfully integrate any acquired company, assets or content, employees or the failure to achieve any expected synergies, could result in increased expenses and a reduction in expected revenues or revenue growth, and, as a result, our stock price could fluctuate or decline. 7 Given the tenure and experience of our CEO and his guiding role in developing our business and growth strategy since our inception, our growth might be inhibited or our operations might be impaired if we were to lose his services. Our growth and success depends to a significant extent on our ability to retain Alan M. Meckler, our Chairman and Chief Executive Officer. Mr.Meckler has developed, engineered and stewarded the growth and operation of our business since its inception. The loss of the services of Mr.Meckler could inhibit our growth or impair our operations and, as a result, our stock price could fluctuate or decline. Our CEO and other employees with specialized knowledge and expertise in the operation of one or more of our businesses could use that knowledge and expertise to compete against us, which could reduce our market share and revenues. We do not have a non-competition agreement with Mr.Meckleror with any other member of management or personnel, other than in connection with certain acquisitions. As a result, we might not have any recourse if they were to join a competitor or start a competing venture. Competition from key employees or a defection by one or more of them to a competitor could harm our business and results of operations by strengthening our competitors and, as a result, reducing our market share and revenues. Our quarterly operating results are subject to fluctuations, and our stock price might fluctuate or decline if we do not meet the expectations of investors and analysts. Our quarterly revenues and operating results are difficult to predict and often fluctuate significantly from quarter to quarter due to a number of factors, many of which are outside of our control. Customers generally post more job listings during the first calendar quarter and fewer job listings during the fourth calendar quarter. Also, advertisers generally place fewer advertisements during the first and third calendar quarters of each year, both of which directly affect our business. Our results will also be impacted by the number and size of trade shows or education courses we hold in each quarter. In addition, trade shows or education courses held in one period in the current year might be held in a different period in future years. Furthermore, Internet user traffic typically drops during the summer months and during certain holiday periods, which reduces the number of advertisements to sell and deliver. Expenditures by advertisers tend to vary in cycles that reflect overall economic conditions as well as budgeting and buying patterns. Our overall revenues could be materially reduced in any period by a decline in the economic prospects of advertisers, businessand media professionals or the economy in general, which could alter current or prospective customers’ spending priorities or budget cycles or extend our sales cycle for the period. Additionally, we completed the sale of our Jupiterimages business in February2009 and the sale of the assets related to our Internet.com business in November 2009, and we have made a number of acquisitions in recent years, all of which make it difficult to analyze our results and to compare them from period to period. Any future acquisitions or dispositions will also make our results difficult to compare from period to period. Due to such risks, you should not rely on quarter-to-quarter comparisons of our results of operations as an indicator of our future results. We have agreed not to compete with the Jupiterimages business for five years from the date of the closing of the sale. The agreement under which we sold Jupiterimages to Getty Images includes a non-competition obligation that lasts for a period of five years from the closing of the sale on February23, 2009. Under this provision, we agreed that we will not, and we will cause our affiliates not to, directly or indirectly, own, manage, operate, control or participate in the ownership, management, operation or control of any business engaged in the same type of online imaging business or operations conducted by Jupiterimages and its subsidiaries until February 23, 2014.Additionally, we may not recruit or solicit employees of Jupiterimages until February 23, 2012. These limitations on the scope of our business operations may adversely affect our business prospects, operating results and financial condition. We have agreed not to compete with the Internet.com business for five years from the date of the closing of the sale. The agreement under which we sold the Internet.com business to QuinStreet includes a non-competition obligation that lasts for a period of five years from the closing of the sale on November 30, 2009. Under this provision, we agreed that we will not, and we will cause our affiliates not to, directly or indirectly, own, manage, operate, control or participate in the ownership, management, operation or control of any business engaged in the creation or publishing of content or services through web sites or other electronic media focused on the topics of (a) enterprise and/or corporate information technology and/or (b) software development and/or (c) web development. Additionally, we may not recruit or solicit employees of internet.com until November 30, 2011. These limitations on the scope of our business operations may adversely affect our business prospects, operating results and financial condition. The impairment of a significant amount of goodwill and intangible assets on our balance sheet could result in a decrease in earnings and, as a result, our stock price could decline. In the course of our operating history, we have acquired numerous assets and businesses. Some of our acquisitions have resulted in recording a significant amount of goodwill and/or intangible assets on our financial statements. We had $17.7 million of goodwill and net intangible assets as of December31, 2011.This is after a non-cash impairment charge of $8.3 million to reduce the carrying value of goodwill in 2011 (see note 6 of the consolidated financial statements included in Item 8). The goodwill and/or intangible assets were recorded because the fair value of the net tangible assets acquired was less than the purchase price. We might not realize the full value of the goodwill and/or intangible assets. As a result, we evaluate goodwill and other intangible assets with indefinite useful lives for impairment on an annual basis or more frequently if events or circumstances suggest that the asset may be impaired. We evaluate other intangible assets subject to amortization whenever events or changes in circumstances indicate that the carrying amount of those assets may not be recoverable. If goodwill or other intangible assets are deemed to be impaired, we would write off the unrecoverable portion as a charge to our earnings. If we acquire new assets and businesses in the future, as we intend to do, we might record additional goodwill and/or intangible assets. The possible write-off of the goodwill and/or intangible assets could negatively impact our future earnings and, as a result, our stock price could fluctuate or decline. 8 Our business, which is dependent on centrally located communications and computer hardware systems, is vulnerable to natural disasters, telecommunication failures, terrorism and similar problems, and we are not fully insured for losses caused by all of these incidents. Our operations are dependent on our communications systems and computer hardware, most of which are located in data centers at our Norwalk, Connecticut location. These systems could be damaged by fire, floods, earthquakes, power loss, telecommunication failures and similar events. Our insurance policies have limited coverage levels for loss or damages in these events and might not adequately compensate us for any losses that occur. In addition, terrorist acts or acts of war could harm our employees or damage our facilities, our clients, our clients’ customers and vendors, or cause us to postpone or cancel, or result in dramatically reduced attendance at, our trade shows, which could adversely impact our revenues, costs and expenses and financial position. The potential for future terrorist attacks, the national and international responses to terrorist attacks or perceived threats to national security, and other acts of war or hostility have created many economic and political uncertainties that could adversely affect our business and results of operations in ways that cannot be predicted, and could cause our stock price to fluctuate or decline. We are predominantly uninsured for losses and interruptions to our systems or cancellations of trade shows caused by terrorist acts and acts of war. System failures and other events may prohibit users from accessing our networks or Websites, which could reduce traffic on our networks or Websites and result in decreased capacity for advertising space and reduced revenues. Our networks and Websites must accommodate a high volume of traffic and deliver frequently updated information. They have in the past experienced, and may in the future experience, slower response times or decreased traffic for a variety of reasons. Since we became a public company in 1999, there have been instances where our online networks as a whole, or our Websites individually, have been inaccessible. Also, slower response times, which have occurred more frequently, can result from general Internet problems, routing and equipment problems involving third party Internet access providers, problems with third party advertising servers, increased traffic to our servers, viruses and other security breaches. We also depend on information providers to provide information and data feeds on a timely basis. Some of the services in our networks or Websites could experience temporary interruptions in service due to the failure or delay in the transmission or receipt of this information. In addition, our users depend on Internet service providers and online service providers for access to our online networks or Websites. Those providers have experienced outages and delays in the past, and may experience outages or delays in the future. Moreover, our Internet infrastructure might not be able to support continued growth of our Websites. Any of these problems could result in less traffic to our Websites or harm the perception of our networks or Websites as reliable sources of information. Less traffic on our Websites or periodic interruptions in service could have the effect of reducing advertising delivery on our Websites, registration to our trade shows, educational course offerings and access to products and services thereby reducing our advertising revenues and reducing the ability to package products or service, which could reduce revenue related to those services. Our network operations may be vulnerable to hacking, viruses and other disruptions, which may make our products and services less attractive and reliable and could result in increased costs and reduced revenues. Internet usage could decline if any well-publicized compromise of security occurs. “Hacking” involves efforts to gain unauthorized access to information or systems or to cause intentional malfunctions or loss or corruption of data, software, hardware or other computer equipment. Hackers, if successful, could misappropriate proprietary information or cause disruptions in our Websites. We may be required to expend capital and other resources to protect our Websites against hackers. Our Websites could also be affected by computer viruses or other similar disruptive problems, and we could inadvertently transmit viruses across our Websites to our users or other third parties. Any of these occurrences could harm our business or give rise to a cause of action against us. Providing unimpeded access to our Websites is critical to servicing our users, advertising clients and access to products and services. Our inability to provide continuous access to our Websites could cause some of our clients to discontinue purchasing our products and services and/or prevent or deter our users from accessing our Websites. Our intellectual property is important to our business, and our failure to protect that intellectual property could result in increased expenses and adversely affect our future growth and success. Trademarks, copyrights, domain names and other proprietary rights are important to our success and competitive position. Our failure to protect our existing intellectual property rights may result in the loss of exclusivity or the right to use our content and technologies. If we do not adequately ensure our freedom to use certain content and technology, we may have to pay others for rights to use their intellectual property, pay damages for infringement or misappropriation, and/or be prohibited from using this intellectual property. We seek protection of our content, logos, brands, domain names and other proprietary rights relating to our businesses, including the registration of our trademarks, service marks and copyrights both in the United States and in foreign countries. However, our actions may be inadequate to protect our trademarks, copyrights, domain names and other proprietary rights or to prevent others from claiming violations of their trademarks and other proprietary rights. We might not be able to obtain effective trademark, copyright, domain name and trade secret protection in every country in which we distribute our products and services or make them available through the Internet. For instance, it may be difficult for us to enforce our intellectual property rights against third parties who may have inappropriately acquired interests in our intellectual property. It is also difficult and costly for us to police unauthorized use of our proprietary rights and information, particularly in foreign countries. We may not have, in all cases, conducted formal evaluations to confirm that our technology, intellectual property, products and services do not, or will not, infringe upon the intellectual property rights of third parties. As a result, we cannot be certain that our technology, intellectual property, products and services do not, or will not, infringe upon the intellectual property rights of third parties. If we were found to have infringed on a third party’s intellectual property rights, the value of our brands and our business reputation could be impaired, and sales of our products and services could suffer, and we may have to pay damages and, as a result, our stock price could fluctuate or decline. 9 Although we generally obtain our content and some of our technologies from our employees and through work-for-hire arrangements or purchase, we also license and/or purchase content from third parties. In the license arrangements, we generally obtain representations as to origin and ownership of this content, and the licensors have generally agreed to defend, indemnify and hold us harmless from any third party claims that this content violates the rights of another. However, we cannot be sure that these protections will be effective or sufficient or that we will be able to maintain our content on commercially reasonable terms. We have licensed in the past, and expect to license in the future, proprietary rights, such as trademarks, brands, content or other copyrighted material, to third parties. While we attempt to ensure that the quality of our content, software and brands are maintained by such licensees, we cannot be sure that such licensees will not take actions that might decrease the value of our trademarks, brands, content or rights or other copyrighted material, which could harm our business, prospects, financial condition, results of operations and cash flows. In seeking to protect our trademarks, copyrights and other proprietary rights, or defending ourselves against claims of infringement brought by others, with or without merit, we could face costly litigation and the diversion of our management’s attention and resources, which could result in increased expenses and operating losses and, as a result, our stock price could fluctuate or decline. Intense competition in each of our businesses could reduce our market share, which could result in a decrease in revenue. The market for Internet-based services is intensely competitive and rapidly changing. The number of online services competing for users’ attention and spending has proliferated. We expect that competition will continue to intensify. We compete for circulation and advertising impressions with media and general interest destination Websites as well as traditional media publications. In addition, our online job board competes with Monster.com and LinkedInand other job-related sites and services. In the market for research products and services, numerous other companies and services compete with us both domestically and internationally in providing research and analysis related to a specific industry, technology or geographic area. New competitors may also emerge. Many of our current and potential competitors have longer operating histories, larger customer bases, greater brand recognition and significantly greater financial, marketing and other resources than we have. These competitors might be able to respond more quickly to new or emerging technologies and changes in customer requirements and to devote greater resources to the development, promotion and sale of their products and services than we can. As a result, we could lose market share to our competitors in one or more of our businesses and our revenues could decline. If we fail to maintain an effectivetrade showteam, education department and direct sales force, our revenues could decline significantly. We depend primarily on our event personnel to organize trade shows,our education department to design andcoordinate course offerings and ourdirect sales force to sell advertising on our Websites. This dependence involves a number of risks, including: ● the need to increase the size of our trade show personnel, education department and direct sales force; ● the need to hire, retain, integrate and motivate trade show, education and sales personnel; ● lack of experience or effectiveness of trade show, education and sales personnel; and ● competition from other companies in hiring and retaining personnel. Our revenues could decline if we fail to maintain an effectivetrade showteam, education department and direct sales force and, as a result, our stock price could fluctuate or decline. We might not be able to attract and retain qualified personnel, which could impact the quality of our content and services and the effectiveness and efficiency of our management, resulting in increased costs and losses in revenue. Our success also depends on our ability to attract and retain qualified technical, sales and marketing, customer support, financial and accounting, legal and other managerial personnel. The competition for personnel in the industries in which we operate is intense. Our personnel may terminate their employment at any time for any reason. Loss of personnel would also result in increased costs for replacement hiring and training. If we fail to attract new personnel or retain and motivate our current personnel, we might not be able to operate our businesses effectively or efficiently, serve our customers properly or maintain the quality of our content and services. 10 We face potential liability for information that we publish or distribute, which could spur costly litigation against us. Due to the nature of content published on our Websites, including content placed on our Websites by others, and as a publisher and distributor of original information and research, we face potential liability based on a variety of theories, including defamation, negligence, copyright or trademark infringement or other legal theories based on the nature, publication or distribution of this information. Such claims could also include, among others, claims that by providing links to Websites operated by third parties, we are liable for wrongful actions by those third parties through these Websites.It is also possible that users could make claims against us for losses incurred in reliance on information provided on our Websites. Such claims, whether brought in the United States or abroad, could divert management time and attention and result in significant cost to investigate and defend, regardless of the merit of these claims. In addition, if we become subject to these types of claims and are not successful in our defense, we might have to pay substantial damages. Our insurance might not adequately protect us against these claims. The filing of these claims could also damage our reputation as a high-quality provider of unbiased, timely information and result in client and user cancellations or overall decreased demand for our products and services. Our stock price could continue to be extremely volatile, making an investment in our common stock less predictable and more risky, and could spur costly litigation against us. The market price of our common stock has fluctuated in the past and is likely to continue to be highly volatile. For example, the market price of our common stock has ranged from $0.20 per share to $72.25 per share since our initial public offering in June 1999. The stock market has experienced extreme price and volume fluctuations, and the market prices of securities of Internet-related companies, have been highly volatile. In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been instituted against such a company. Such litigation could result in substantial costs and divert our management’s attention and resources. We might not be able to remain listed on The NASDAQ Stock Market, and our stock could become “penny stock.” In September 2011, we received a notice from The NASDAQ Stock Market indicating that we no longer complied with the continued listing requirement that our shares of common stock maintaina minimum closingbid price of $1.00. If the Company does not regain compliance prior to the expiration of the 180-day grace period, NASDAQ will provide written notice that the Company’s common stock is subject to delisting. Alternatively, the Company may transfer its listing to The NASDAQ Capital Market, provided that it satisfies the requirements for continued listing on The NASDAQ Capital Market.If our shares of common stock do not meet the minimum closing bid price of $1.00 by the specified deadline and we do not transfer our listing to The NASDAQ Capital Market, or if we do not meet other continued listing requirements of NASDAQ, our common stock may be delisted, in which case our stock could be “penny stock.” Penny stock, as defined by the Penny Stock Reform Act, is any equity security not traded on a national securities exchange or quoted on any market of the NASDAQ Stock Market that has a market price of less than $5.00 per share. The penny stock regulations generally require that a disclosure schedule explaining the penny stock market and the risks associated therewith be delivered to purchasers of penny stocks and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors. The broker-dealer must make a suitability determination for each purchaser and receive the purchaser’s written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures, including the actual sale or purchase price and actual bid offer quotations, as well as the compensation to be received by the broker-dealer and certain associated persons. The regulations applicable to penny stocks might severely affect the market liquidity for your common stock and could limit your ability to sell your securities in the secondary market. Because our stock ownership is heavily concentrated with Alan M. Meckler, our Chairman and CEO, Mr.Meckler will be able to influence matters requiring stockholder approval. As of March 15, 2012, Alan M. Meckler beneficially owned 39% of our outstanding common stock. As a result of his beneficial ownership, Mr.Meckler, acting alone or with others, is able to influence matters requiring stockholder approval, including the election of directors and approval of significant transactions. This concentration of ownership might delay or prevent a change in control of our company that some investors might deem to be in the best interests of the stockholders. Our charter documents and the Delaware General Corporation Law might inhibit a takeover, even if such takeover would be beneficial to our stockholders. Our Amended and Restated Certificate of Incorporation, bylaws and the Delaware General Corporation Law could make it more difficult for a third party to acquire us, even if a change in control would be beneficial to our stockholders. Our Amended and Restated Certificate of Incorporation allows our board of directors to issue preferred stock with rights and preferences that are superior to those of our common stock, which could deter a potential acquiror. Our bylaws provide that a special meeting of stockholders may only be called by our Board, Chairman of the Board, Chief Executive Officer or President or at the request of the holders of a majority of the outstanding shares of our common stock, which could deter a potential acquiror or delay a vote on a potentially beneficial change in control transaction until the annual meeting of stockholders. 11 Risks Related to the Information Technology and Internet Industries A lack of continued growth in the use of information technology and the Internet could inhibit the growth of our business. Our market is rapidly evolving. If information technology or Internet usage does not continue to grow or declines, the use of our networks could decrease or fail to increase and the growth of our business could decline. Information technology and Internet usage may be inhibited for a number of reasons, including: ● inadequate network infrastructure; ● security or privacy concerns; ● inconsistent quality of service; ● lack of availability of cost-effective and high-speed service; and ● changes in government regulation and other law. If information technology and Internet usage grows, the Internet infrastructure might not be able to support the demands placed on it by this growth or its performance and reliability may decline. In addition, future outages and other interruptions occurring throughout the Internet could lead to decreased use of our networks and would therefore harm our business and could cause our stock price to fluctuate or decline. If we are unable to adapt to the rapidly changing Internet advertising environment, we may be unable to attract advertisers to our networks and our revenues could suffer. The Internet is a relatively new advertising medium, and advertisers that have historically relied upon traditional advertising media may be reluctant to advertise on the Internet. In addition, advertisers that have already invested substantial resources in other advertising methods may be reluctant to adopt a new strategy. Moreover, filtering software programs that limit or prevent advertising from being delivered to an Internet user’s computer are now more effective and widely available. Widespread adoption of this filtering software by Internet users could impair the commercial viability of Internet advertising. Our business would suffer a decrease in revenues if the market for Internet advertising fails to recover from its recent downturn or develops more slowly than expected. In addition, several pricing models have emerged for selling advertising on the Internet. A majority of our advertising is sold on a cost-per-impression basis in which we are paid for advertising impressions that we display. If we do not effectively price our advertising sales, or do not have enough visitors to our Websites to sustain advertising, our results of operations could suffer. Legal uncertainties could add additional costs and risks to doing business on the Internet, which would cause an increase in the costs and risks associated with operating our business. Legal standards relating to the validity, enforceability and scope of protection of proprietary rights in Internet-related businesses and digital rights are still evolving. As a result, we cannot assure the future viability or value of our proprietary rights. We might not have taken adequate steps to prevent the misappropriation or infringement of our intellectual property or other rights. Any such infringement or misappropriation, should it occur, might decrease the value of our intellectual property or other rights and undermine our competitive advantage with respect to such property, resulting in impairment of our business, results of operations and financial condition. In addition, we may have to file lawsuits in the future to perfect or enforce our intellectual property rights or other rights, to protect our trade secrets or to determine the validity and scope of the proprietary rights of others. These lawsuits could result in substantial costs and divert our resources and the attention of our management, which could reduce our earnings and cause our stock price to fluctuate or decline. Regulation could reduce the value of our domain names. We own registrations for the Internet domain names WebMediaBrands.com, Mediabistro.com, InsideNetwork.com, Appdata.com and AllFacebook.com, as well as numerous other domain names both in the United States and internationally. Domain names generally are regulated by Internet regulatory bodies. The regulation of domain names in the United States and in foreign countries is subject to change. Regulatory bodies could establish additional top-level domains, appoint additional domain name registrars or modify the requirements for holding domain names. As a result, we might not acquire or maintain our domain names, or comparable domain names, in all the countries in which we conduct business. Because our domain names are important assets that increase our value and contribute to our competitive advantage through name recognition, reputation, user and search engine traffic, a failure to acquire or maintain such domain names in certain countries could inhibit our growth. Furthermore, the relationship between regulations governing domain names and laws protecting trademarks and similar proprietary rights is still evolving. Therefore, we might be unable to maintain domain names or prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our trademarks and other proprietary rights. Any impairment in the value of these important assets could cause our stock price to fluctuate or decline. 12 Changes in laws and standards relating to data collection and use practices and the privacy of Internet users and other individuals could impair our efforts to advertise our products and services and thereby decrease our revenue. We collect information from our customers that register to purchase products or services or respond to surveys. With our customers’ permission, we may use this information to inform our customers of products and services that may be of interest to them. We may also share this information with our advertising clients if our customers have granted us permission to do so. The U.S. federal and various state governments have recently adopted or proposed limitations on the collection, distribution and use of personal information of Internet users. The European Union adopted a directive that limits our collection and use of information from Internet users in Europe. In addition, public concern about privacy and the collection, distribution and use of personal information has led to self-regulation of these practices by the Internet advertising and direct marketing industry and to increased federal and state regulation. Since many of the proposed laws, regulations and practices are still being developed, we cannot yet determine the impact these issues may have on our business. Changes to laws or regulations, or industry practices, including consumer privacy laws, could lead to additional costs and could impair our ability to collect customer information which helps us to provide more targeted advertising for our customers, thereby impairing our ability to maximize advertising revenue from our advertising clients. Taxation of online commerce could result in a decrease in sales and an increase in compliance costs, either of which could cause our stock price to decline. Tax authorities in a number of states, as well as a Congressional advisory commission, are currently reviewing the appropriate tax treatment of companies engaged in online commerce, and new state tax regulations might subject us to additional state sales and other taxes. If one or more local, state or foreign jurisdictions impose sales tax collection obligations on us, our sales into such state or jurisdiction might decrease because the effective cost of purchasing goods from us increases for those residing in these states or jurisdictions. We might incur significant financial and organizational burdens in order to set up the infrastructure required to comply with applicable tax regulations. The information technology and Internet industries are characterized by rapid technological change, which could require frequent and costly technological improvements and, if we fail to continually improve our content offerings and services, we could cease to be competitive. Rapid technological developments, evolving industry standards and user demands, and frequent new product introductions and enhancements characterize the market for Internet products and services. These market characteristics are exacerbated by the emerging nature of the market and the fact that many companies are expected to introduce new Internet products and services in the near future. Our future success and competitive edge will depend on our ability to continually improve our content offerings and services. In addition, the widespread adoption of developing multimedia-enabling technologies could require fundamental and costly changes in our technology and could fundamentally affect the nature, viability and measurability of Internet-based advertising, which could harm our advertising revenues. ITEM1B. UNRESOLVED STAFF COMMENTS None ITEM2. PROPERTIES The following table sets forth a list of our current office locations as of December31, 2011: Locations Square Feet TerminationDate Use Leased and Occupied Norwalk, CT October 2013 Administrative and IT New York, NY May 2013 Sales, editorial and IT San Francisco, CA December 2012 Editorial, research, and IT We believe that the general condition of our leased real estate is good and that our facilities are suitable for the purposes for which they are being used. We believe that our current facilities will be adequate to meet our needs for the foreseeable future. ITEM3. LEGAL PROCEEDINGS None ITEM4. MINE SAFETY DISCLOSURES Not applicable. 13 PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock began trading publicly on the Nasdaq Stock Market on June25, 1999, under the symbol “INTM”.In September 2002, effective with the change in the name of the company to Jupitermedia Corporation, our ticker symbol was changed to “JUPM”. In February 2009, effective with the change in the name of the company to WebMediaBrands, our ticker symbol was changed from “JUPM” to “WEBM.” The following table sets forth for the periods indicated the high and low sale prices of our common stock. High Low Year ended December 31, 2010 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year ended December31, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year ending December31, 2012 First Quarter (through March15, 2012) $ $ As of March15, 2012, there were 61 holders of record of our common stock, although we believe that the number of beneficial owners of our common stock is substantially higher. DIVIDEND POLICY We have never declared or paid a cash dividend and do not anticipate doing so in the foreseeable future. We expect to retain earnings to finance the expansion and development of our business. Any determination to pay dividends in the future will be at the discretion of our board of directors and will depend upon our financial condition, results of operations and capital requirements. RECENT PURCHASES OF SECURITIES From inception through December 31, 2011, we have repurchased 835,000 shares of our common stock pursuant to publicly announced repurchase plans as follows: Date Total # of shares purchased Average price paid per share September 2002 October 2011 EQUITY COMPENSATION PLAN INFORMATION Plan Category Numberofsecuritiestobe issueduponexerciseof outstandingoptions,warrants and rights Weighted- averageexercise priceofoutstanding options, warrants and rights Numberofsecurities remainingavailable forfutureissuanceunderequity compensation plans (excludingsecurities reflectedincolumn(a)) (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders — — — Total $ ITEM6. SELECTED FINANCIAL DATA As a “smaller reporting company” under Item 10 of Regulation S-K, we are not required to provide the information under this item. 14 ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview WebMediaBrands is an Internet media company that provides content, education and career services to social media, traditionalmedia and creative professionals through a portfolio of vertical online properties, communities and trade shows. Our online business includes: ● mediabistro.com, a blog network providing content, education, community resourcesand career resources about major media industry verticals including new media, social media, Facebook, TV news, advertising, public relations, publishing, design and mobile that includes the following: 10,000Words AllTwitter FishbowlLA MediaJobsDaily TVNewser AgencySpy eBookNewser FishbowlNY PRNewser TVSpy AllFacebook FishbowlDC GalleyCat SocialTimes UnBeige Our mediabistro.com business also includes an industry-leading job board for media and business professionals focusing on job categories such as social media, new media, publishing, public relations/marketing, advertising, sales, design, web development, televisionand more; ● InsideNetwork.com, a network of online properties dedicated to providing original market research, data services, news, events and job listings on the Facebook platform, on social gaming and on mobile applications ecosystems that includes the following: AppData Inside Mobile Apps Inside Virtual Goods Inside Facebook Inside Social Games The Facebook Marketing Bible ● SemanticWeb.com, a blog providing content, education, community resources and career resources on the commercialization and application of Semantic Technologies, Linked Data and Big Data. ● Community, membership and e-commerce offerings including a freelance listing service, a marketplace for designing and purchasing logos (stocklogos.com) and premium membership services. Our education business features online and in-person courses andonline conferences, including our Social Media Marketing Boot Camps for media and creative professionals. Online education conferences are large-scale programs that offer attendees the opportunity tolearn in a dynamic online setting with live weeklyinstruction viawebcast,daily forum discussions within an online classroom,homework assignments, and small group interaction where students receive one-on-oneguidance and instructionfrom anadvisor. Our trade shows include, among others, the Semantic Tech and Business Conference, Inside Social Apps, Social Gaming Summit and AllFacebook Marketing Expo. Our online business also includes AllCreativeWorld.com, a network of online properties providing content, education, community, career and other resources for creative and design professionals. Our businesses cross-leverage and cross-promote our content, product and service offerings.For example, users of our Websites read our content, search for jobs on our job boards, attend our trade shows, subscribe to and purchase products and services and take continuing educationcourses. We generate our revenues from: ● fees charged for online job postings; ● advertising on our Websites and e-mail newsletters; ● attendee registration fees for our online and in-person courses and conferences; ● attendee registration fees to our trade shows; ● fees for social media-related market research and data services products; ● exhibition space fees and vendor sponsorships to our trade shows; and ● subscription sales for our paid membership services. 15 Customers generally post more job listings during the first calendar quarter and fewer job listings during the fourth calendar quarter. Also, advertisers generally place fewer advertisements during the first and third calendar quarters of each year, which, together with fluctuations in online job postings, directly affect our business. Our results will also be impacted by the number and type of education courses offered and by the number and size of trade shows we hold in each quarter. In addition, there may be fluctuations as trade shows held in one period in the current year may be held in a different period in future years. The principal costs of our business relate to: payroll and benefits costs for our personnel; technology related costs; facilities and equipment; and venue, speaker and advertising expenses for our trade shows and courses. Acquisition On May 11, 2011, we acquired all of the shares of Inside Network, Inc. (“Inside Network”) for $7.5 million in cash plus an aggregate of 4,183,130 newly issued shares of our common stock to the stockholders of Inside Network. Results of Operations Revenues Revenues were $12.4 million for the year ended December 31, 2011 and $9.0 million for the year ended December 31, 2010, representing an increase of 38%.This change was primarily due to the acquisition of Inside Network along with continued organic growth of online job postings, advertising revenues, trade show revenues and education revenues. The acquisition of Inside Network contributed $1.5 million to our revenues during the year ended December 31, 2011, primarily from research and advertising.Research revenue relates to Inside Network’s original market research and data services including Appdata, Inside Virtual Goods and the Facebook Marketing Bible. The organic growth in online job postings was mainly due to an improving economy and the growth in advertising revenues was primarily due to the growth in both page views and in the number of unique visitors to our Websites, specifically on AllFacebook.com and SocialTimes.com.We also ran our Semantic Tech and Business conferences for the first time during 2011, which contributed to the increase in trade show revenues.In addition, the increase in education revenue was primarily due to the introduction of our online conferences, which included our Social Media Marketing Boot Camps. The following table sets forth, for the periods indicated, a year-over-year comparison of our revenues by components (dollars in thousands): Year Ended December31, 2011 vs. 2010 $ % Online job postings $ $ $ 18 % Advertising 63 Education 18 Trade shows 33 Other 17 Research — Total $ $ $ 38 % Cost of revenues Cost of revenues primarily consists of payroll and benefits costs for technology and editorial personnel, freelance costs, communications infrastructure and trade show and education operations.Cost of revenues excludes depreciation and amortization.Cost of revenues was $7.2 million for the year ended December 31, 2011 and $5.8 million for the year ended December 31, 2010, representing an increase of 24%.This increase was partially due to the acquisition of Inside Network, which added $567,000 to cost of revenues during the year ended December 31, 2011, including $87,000 in stock-based compensation. The remaining increase was primarily due to increases in trade show costs of $415,000, mainly due to the Semantic Tech and Business conferences, as well as increases in employee-related costs of $180,000 and in editorial freelance costs of $111,000 as we continued to expand our development of blog content, including in the areas of social media, social networks, social gaming and virtual goods. We intend to make investments through internal development and, where appropriate opportunities arise, to continue to expand our content offerings. We might need to increase our spending in order to create additional content related to new topics or offerings. 16 Advertising, promotion and selling Advertising, promotion and selling expenses primarily consist of payroll and benefit costs for sales and marketing personnel, sales commissions and promotion costs.Advertising, promotion and selling expenses were $2.1 million for the year ended December 31, 2011 and $1.8 million for the year ended December 31, 2010, representing an increase of 14%.This increase was primarily due to the acquisition of Inside Network, which added $196,000 to advertising, promotion and selling expenses during the year ended December 31, 2011. General and administrative General and administrative expenses consist primarily of payroll and benefits costs for administrative personnel, office-related costs and professional fees. General and administrative expenses were $5.5 million for the year ended December 31, 2011 and $5.6 million for the year ended December 31, 2010, representing a decrease of 2%.This decrease was due primarily to a decrease in employee-related costs and capital taxes, which was partially offset by an increase in stock-based compensation of $622,000.Stock-based compensation included $460,000 in non-cash expense related to the issuance of a fully vested option to purchase 1,000,000 shares of common stock to our Chief Executive Office, Alan M. Meckler.See Related Party Transactions below for further information. Depreciation and amortization Depreciation expense was $319,000 and $438,000 for the years ended December 31, 2011 and 2010, respectively, representing a decrease of 27%.This decrease was due primarily to a decrease in capital expenditures. Amortization expense was $513,000 and $191,000 for the years ended December 31, 2011 and 2010, respectively, representing an increase of 169%.This increase was due primarily to the finalization of the purchase price allocation of the Semantic Tech and Business Conference and SemanticUniverse blog and the acquisition of Inside Network. Our depreciation and amortization expenses might vary in future periods based upon a change in our capital expenditure levels or any future acquisitions. Impairment During the year ended December 31, 2011, in conjunction with our annual impairment test, we identified indicators that our goodwill was impaired. These indicators included a decline in our stock price.As a result, for the year ended December 31, 2011, we recorded a non-cash impairment charge of $8.3 million to reduce the carrying amount of goodwill to fair value. Other loss, net Other loss was $9,000 during the year ended December 31, 2011 and was primarily related to foreign currency transaction losses.Other loss of $73,000 during the year ended December 31, 2010was due primarily to the loss on the sale of our building and land in Peoria, Illinois, partially offset by the gain on sale of an investment in a portfolio company of one of our former venture funds that was previously impaired along with net foreign currency transaction gains.See note 9 to the consolidated financial statements included in Item 8 of this Form 10-K for additional disclosures related to the sale of this property. Interest income and interest expense The following table sets forth, for the periods indicated, a year-over-year comparison of our interest income and interest expense (dollars in thousands): YearEnded December31, 2011vs.2010 $ % Interest income $ 86 $ $ ) )% Interest expense $ ) $ ) $ 19 Interest expense during the years ended December 31, 2011 and 2010 relates primarily to costs associated with our loans from a related party.See Related Party Transactions below for a description of the loans.The decrease in interest income is primarily due to a lower cash carrying value during the year ended December 31, 2011. Benefit for income taxes We recordedan income tax benefitof $403,000 and $749,000 during the years ended December 31, 2011 and 2010, respectively. During the year ended December 31, 2011, the income tax benefit consisted primarily of a $444,000 income tax benefit, which was due to the release of valuation allowance against deferred income tax assets as a result of additional deferred income tax liabilities that we recorded as part of our acquisition of Inside Network.This income tax benefit was partially offset by $34,000 of additional income tax expense for tax amortization on indefinite lived assets and $7,000 of additional income tax expense for uncertain tax positions.During the year ended December 31, 2010, the income tax benefit consisted primarilyof a $769,000 income tax benefit for the reduction in deferred income tax liabilities, which was primarily due to the sale of our building and land in Peoria, Illinois.This income tax benefit was partially offset by $20,000 of additional income tax expense for uncertain tax positions. 17 Based on current projections, management believes that it is more likely than not that we will have insufficient taxable income to allow recognition of its deferred tax assets. Accordingly, we established a valuation allowance against deferred income tax assets to the extent that deductible temporary differences cannot be offset by taxable temporary differences. To the extent that the net book value of indefinite lived assets exceeds the net tax value of indefinite lived assets, an additional tax provision will be incurred as the assets are amortized. The total amount of unrecognized tax benefits was $85,000 as of December 31, 2011 and 2010, all of whichwould affect the effective tax rate, if recognized, as of December31, 2011. At December31, 2011, we had deferred income tax assets associated with federal and state net operating loss (“NOL”) carryforwards of $25.9 million. Realization of the deferred tax assets is dependent on generating sufficient taxable income in future years. We have established an additional valuation allowance of $1.4 million against the deferred income tax assets attributable to NOL carryforwards during 2011. Liquidity and Capital Resources The following table sets forth, for the periods indicated, a year-over-year comparison of the key components of our liquidity and capital resources (dollars in thousands): 2011 vs. 2010 For the Year Ended December 31: $ % Operating cash flows $ ) $ ) $ 52 % Investing cash flows $ ) $ $ ) )% Financing cash flows $ $ 47 $ % As of December31: Cash and cash equivalents $ $ $ ) )% Working capital $ $ $ ) )% Loan from related party $ $ $ 29 % Since inception, we have funded operations through various means, including public offerings of our common stock, the sales of our Events, Research, Online images and Internet.com businesses, credit agreements and cash flows from operating activities. Operating activities. Cash used in operating activities decreased during 2011 compared to 2010 due primarily to reduced losses from continuing operations. Investing activities. The amounts of cash used in investing activities vary in correlation to the number and cost of the acquisitions consummated.Net cash used in investing activities during 2011 related primarily to the acquisition of Inside Network.Net cash provided by investing activities during 2010 related primarily to net proceeds from the sale of our Peoria, Illinois building and land along with the anniversary payment from the sale of our Internet.com business. Financing activities. Cash provided by financing activities during 2011 relates primarily to our borrowings from a related party partially offset by the purchase of common stock pursuant to our repurchase plan. Cash provided by financing activities during 2010 related primarily to stock option exercises offset by repayments of borrowings to a related party. We expect to continue our investing activities on a limited basis for the foreseeable future, which includes the potential to strategically acquire companies and content that are complementary to our business. We expect to finance any near-term acquisitions with cash on hand. Our existing cash balances might decline during 2012 in the event of a downturn in the economy or changes in our planned cash outlay. However, we believe the remaining cash flow together with our existing cash balances, our current business plan and our current revenue prospects will be sufficient to meet the working capital and operating requirements of our business for at least the next 12 months. Off-Balance Sheet Arrangements We have not entered into off-balance sheet arrangements or issued guarantees to third parties. 18 Related Party Transactions On May 29, 2009, we entered into a loan agreement in the amount of $7.2 million with our Chief Executive Officer, Alan M. Meckler (the “2009 Meckler Loan”). In conjunction with the 2009 Meckler Loan, we (1) entered into a promissory note jointly and severally payable by us and our subsidiary, Mediabistro, to Mr. Meckler (the “2009 Note”), (2) entered into a Security Agreement with Mr. Meckler (the “Security Agreement”) pursuant to which we granted to Mr. Meckler a security interest in the our assets, (3) entered into an Intellectual Property Security Agreement with Mr. Meckler (the “IP Security Agreement”) pursuant to which the we granted to Mr. Meckler a security interest in the our intellectual property, (4) entered into a Pledge Agreement by us in favor of Mr. Meckler (the “Pledge Agreement”) pursuant to which we granted to Mr. Meckler a security interest in and an assignment of all of the shares of stock or other equity interest of Mediabistro owned by us, and (5) agreed to enter into a Blocked Account Control Agreement with Mr. Meckler and a depositary bank, to further secure the Note (the “Control Agreement,” and together with the 2009 Note, the Security Agreement, the IP Security Agreement and the Pledge Agreement, the “Company Loan Documents”). Simultaneously, Mediabistro (1) entered into a Security Agreement with Mr. Meckler pursuant to which Mediabistro granted to Mr. Meckler a security interest in Mediabistro’s assets (the “Mediabistro Security Agreement”), (2) entered into an Intellectual Property Security Agreement with Mr. Meckler pursuant to which Mediabistro granted to Mr. Meckler a security interest in Mediabistro’s intellectual property (the “Mediabistro IP Security Agreement”), and (3) agreed to enter into a Blocked Account Control Agreement with Mr. Meckler and a depositary bank, to further secure the 2009 Note (the “Mediabistro Control Agreement” and, together with the Mediabistro Security Agreement and the Mediabistro IP Security Agreement, the “Mediabistro Documents”). To fund the 2009 Meckler Loan, Mr. Meckler used a portion of the proceeds of a residential mortgage loan that Bank of America, N.A. (“BOA”) granted to Mr. Meckler and Mrs. Ellen L. Meckler (the “BOA Loan”). Pursuant to a Collateral Assignment of the 2009 Note dated May 29, 2009, by Mr. Meckler to BOA, Mr. Meckler collaterally assigned the Note to BOA as additional collateral for the BOA Loan. Payment terms of the 2009 Meckler Loan reflect pass through of the BOA Loan payment terms (excluding those funds borrowed pursuant to the BOA Loan for Mr. Meckler’s personal use). As a result, the interest rate, amortization schedule and maturity date of each loan are identical. The original principal amount of the 2009 Meckler Loan equaled the amount required to pay off and terminate an interest rate swap agreement between us and KeyBank and related transactional expenses. On September 1, 2010, we entered into a note modification agreement with Mr. Meckler.The Note Modification Agreement reduced the interest rate of the Note from 4.7% to 3.4% per annum. Interest on the outstanding principal amount is due and payable on the first day of each calendar month through June 2014. Thereafter, principal and interest is due and payable in equal monthly payments in an amount sufficient to pay the loan in full based on an amortization term of 15 years.In addition to the interest rate reduction noted above, the note modification agreement also reduced the required minimum monthly principal and interest payments that commence on July 1, 2014.Although there are no future minimum principal payments due under the 2009 Meckler Loan for the years ended December 31, 2011 through December 31, 2013, we had repaid approximately $1.3 million of the 2009 Meckler Loan as of December 31, 2011.The 2009 Note is due and payable in full on May 29, 2016, and may be prepaid at any time without penalty or premium. We made one principal payment in the amount of $50,000 during the year ended December 31, 2011 and three principal payments on the 2009 Meckler Loan totaling $250,000 during the year ended December 31, 2010. On November 14, 2011, we along with Mediabistro, entered into a 2nd Note Modification Agreement with Mr. Meckler.The 2nd Note Modification Agreement amends the 2009 Note, which is described above.Under the 2nd Note Modification Agreement, the parties agreed to terminate our obligation to make a monthly accommodation fee of $40,000 to Mr. Meckler.As a result, the 2nd Note Modification Agreement reduces the effective interest payable on the 2009 Meckler Loan by $480,000 per year. We granted Mr. Meckler a fully vested stock option to purchase 1,000,000 shares of our common stock pursuant to the terms of the 2008 WebMediaBrands Stock Option Plan.All other terms of the 2009 Meckler Loan remain unchanged. Also on November 14, 2011, we, along with our wholly owned subsidiaries, Mediabistro and Inside Network: (1) entered into a promissory note jointly and severally payable by the Company, Mediabistro and Inside Network to Mr. Meckler (the “2011 Note”); (2) entered into a Security Agreement by and between the Company and Mr. Meckler (the “WEBM Security Agreement”) pursuant to which the Company granted to Mr. Meckler a security interest in the Company’s assets; (3) entered into an Intellectual Property Security Agreement by and between the Company and Mr. Meckler (the “2nd IP Security Agreement”) pursuant to which the Company granted to Mr. Meckler a security interest in the Company’s intellectual property; and (4) entered into a Pledge Agreement by the Company in favor of Mr. Meckler (the “2nd Pledge Agreement”), and together with the 2011 Note, the WEBM Security Agreement and the 2nd IP Security Agreement, the “2011 Company LoanDocuments”) pursuant to which the Company granted to Mr. Meckler a security interest in and assignment of all of the shares of stock or other equity interest of Mediabistro and Inside Network owned by the Company. In the 2011 Note, Mr. Meckler loaned us $1,750,000 (the “2011 Meckler Loan”).The interest rate of the 2011 Note is 3.10% per annum.Interest on the outstanding principal amount is due and payable monthly until August 2014.Thereafter, principal and interest is due and payable in equal monthly installments, with the outstanding principal amount, together with all accrued interest thereon, due and payable on August 18, 2016.The 2011 Note may be prepaid at any time without penalty or premium. 19 In partial consideration of the 2011 Note and the 2nd Note Modification Agreement, Inside Network entered into a Security Agreement by and between Inside Network and Mr. Meckler pursuant to which Inside Network granted to Mr. Meckler a security interest in Inside Network’s assets (the “Inside Network Security Agreement”) to secure Inside Network’s obligations under the 2011 Note and the 2009 Note. The 2011 Company Loan Documents and Inside Network Security Agreement contain customary terms for a loan transaction of this type.In an Event of Default (as defined in the 2011 Note) occurs and is continuing beyond a specified cure period, Mr. Meckler may declare the 2011 Meckler Loan immediately due and payable.The 2011 Meckler Loan also will become immediately due and payable upon certain events of bankruptcy or insolvency or in the event of a Change of Control (as defined in the 2011 Note) of Mediabistro, Inside Network, or the Company. Interest expense on the 2009 Meckler Loan and 2011 Meckler Loan was $624,000 and $781,000 during the years ended December 31, 2011 and 2010, respectively.There are no future minimum principal payments due under the 2009 Meckler Loan and the 2011 Meckler Loan for the years ended December 31, 2012 and 2013.There are future minimum principal payments due to Mr. Meckler for the 2009 Meckler Loan and the 2011 Meckler Loan in the amount of $189,000 for the year ended December 31, 2014; $419,000 for the year ended December 31, 2015; and $7.0 million for the year ended December 31, 2016. Recent Accounting Pronouncements We are required to adopt certain new accounting pronouncements. See note 2 to the consolidated financial statements included in Item8 of this Form 10-K. Critical Accounting Estimates Our significant accounting policies are described in note 2 to the consolidated financial statements included in Item8 of this Form 10-K. The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of our consolidated financial statements and the revenues and expenses reported during the period. Following are accounting policies that we believe are most important to the portrayal of our financial condition and results of operations and that require our most difficult judgments as a result of the need to make estimates and assumptions about the effects of matters that are inherently uncertain. Management has discussed these critical accounting estimates with our Audit Committee. Impairment of Goodwill and Indefinite Lived Intangible Assets. We evaluate the carrying value of our goodwill and indefinite lived intangible assets annuallyin the fourth quarter and whenever events or circumstances make it more likely than not that an impairment may have occurred. We test goodwill and other intangible assets for impairment in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 350, “Intangibles – Goodwill and Other”, and all other long-lived assets for impairment in accordance with ASC Topic 360, “Property, Plant, and Equipment.”Long-lived assets, including goodwill and intangible assets, were $18.2 million and $12.5 million as of December31, 2011 and 2010, respectively. ASC Topic 350 prescribes a two-step method for determining goodwill impairment. In the first step, we compare the estimated fair value of each reporting unit to its carrying amount, including goodwill. If the carrying amount of a reporting unit exceeds the estimated fair value, we complete step two to determine the amount of the impairment loss. Step two requires the allocation of the estimated fair value of the reporting unit to the assets, including any unrecognized intangible assets, and liabilities in a hypothetical purchase price allocation. Any remaining unallocated fair value represents the implied fair value of goodwill, which we compare to the corresponding carrying value of goodwill to compute the goodwill impairment amount. The determination of reporting unit fair value is a matter of significant judgment and we employ, as appropriate, three different methodologies to make this determination. The income approach requires management to estimate a number of factors for each reporting unit, including projected future operating results, economic projections, anticipated future cash flows, discount rates, and the allocation of shared or corporate items. The market approach estimates fair value using comparable marketplace fair value data from within a comparable industry grouping. In the similar transactions method, consideration is given to prices paid in recent transactions that have occurred in the reporting unit’s industry or in related industries. Our business operates as one reporting unit. As part of the 2011 and 2010 impairment analysis, we determined the fair value of our business using the income approach and the market approach. The determination of the fair value of the reporting unit and the allocation of that value to individual assets and liabilities within the reporting unit requires management to make significant estimates and assumptions. These estimates and assumptions primarily include, but are not limited to: the selection of appropriate peer group companies; control premiums appropriate for acquisitions in the industries in which we compete; the discount rate; terminal growth rates; and forecasts of net sales, operating income, depreciation and amortization and capital expenditures. The allocation requires several analyses to determine the fair value of assets and liabilities including, among others, trade names, customer relationships and property, plant and equipment. Although we believe our estimates of fair value are reasonable, actual financial results could differ from those estimates due to the inherent uncertainty involved in making such estimates. Changes in assumptions concerning future financial results or other underlying assumptions could have a significant impact on either the fair value of the reporting unit, the amount of the goodwill impairment charge, or both. We also compared the sum of the estimated fair values of the reporting unit to our total enterprise value as implied by the market value of our equity. This comparison indicated that, in total, our assumptions and estimates were not unreasonable. However, future declines in the overall market value of our equity might indicate that the fair value of the reporting unit has declined below its carrying value. 20 Determining whether an impairment of indefinite lived intangible assets has occurred requires an analysis of thefair value of each of the related domain names. The significant estimates and assumptions used by management in assessing the recoverability of long-lived assets are estimated future cash flows, weighted average cost of capital, currently enacted tax laws, as well as other factors. Any changes in these estimates or assumptions could result in an impairment charge. The estimates of future cash flows, based on reasonable and supportable assumptions and projections, require management’s subjective judgment. Depending on the assumptions and estimates used, the estimated future cash flows projected in the evaluations of long-lived assets can vary within a range of outcomes. In addition to the testingdescribed above, which we do on an annual basis, management evaluates whether the carrying value of its long-lived assets may not be recoverable, considering, among other things, any (i) current-period operating or cash flow declines combined with a history of operating or cash flow declines or a projection/forecast that demonstrates continuing declines in the cash flow of an entity or inability of an entity to improve its operations to forecasted levels and (ii) significant adverse change in the business climate, whether structural or technological, that could affect the value of an entity. The annual impairment test is considered critical because of the significance of goodwill and indefinite lived intangible assets to our consolidated balance sheet. We have applied what we believe to be the most appropriate valuation methodology for our reporting unit. Impairment of Long-Lived Assets . We test all other long-lived assets (amortized intangible assets, such as customer relationships and property, plant and equipment) for impairment, in accordance with ASC Topic 350 and ASC Topic 360 at the asset level associated with the lowest level of cash flows. An impairment exists if the carrying value of the asset is (i) not recoverable (the carrying value of the asset is greater than the sum of undiscounted cash flows) and (ii) is greater than its fair value. The significant estimates and assumptions used by management in assessing the recoverability of long-lived assets include estimated future cash flows, weighted average cost of capital and currently enacted tax laws. Any changes in these estimates or assumptions could result in an impairment charge. The estimates of future cash flows, based on reasonable and supportable assumptions and projections, require management’s subjective judgment. Depending on the assumptions and estimates used, the estimated future cash flows projected in the evaluations of long-lived assets can vary within a range of outcomes. The annual impairment test is considered critical because of the significance of long-lived assets to our consolidated balance sheet. We have applied what we believe to be the most appropriate valuation methodology for our reporting unit. Stock-based Compensation. Effective January1, 2006, we adopted ASC Topic 718, “Compensation-Stock Compensation.”Among its provisions, ASC Topic 718 requires us to recognize compensation expense for equity awards over the vesting period based on the award’s grant-date fair value. The intrinsic value of options exercised during the years ended December31, 2011 and 2010 was $568,000 and $637,000, respectively. Historically, we offered stock option awards as our primary form of long-term incentive compensation. These stock option awards generally vest over three years and have a five or ten year term. We use the Black-Scholes option valuation model to value stock option awards. The fair value of stock option awards is based on the fair value of our stock on the date of grant.In 2011, we issued restricted stock awards as incentive compensation to certain employees in conjunction with the acquisition of Inside Network. The fair value of the restricted stock award is based on the closing price of our stock on the date of grant.These shares vest over four years. The Black-Scholes valuation model for our stock option awards estimates the potential value the employee will receive based on current interest rates, the expected time at which the employee will exercise the award and the expected volatility of our stock price. These assumptions are based on historical experience and future expectations of employee behavior and stock price. Another significant assumption we utilize in calculating our stock-based compensation is the amount of awards that we expect to forfeit. We recognize compensation expense only for share-based payments expected to vest, and we estimate forfeitures, both at the date of grant as well as throughout the vesting period, based on our historical experience and future expectations. Changes in our assumptions we utilize to value our stock options and forfeiture rates could materially affect the amount of stock-based compensation expense recognized in the consolidated statement of operations. Income Taxes. We are subject to income taxes in the United States. Significant judgments, estimates and assumptions are required in determining our tax return reporting positions and in calculating our provisions for income taxes, as they are based on our interpretation of tax regulations and accounting pronouncements. The tax bases of our assets and liabilities reflect our best estimate of the tax benefits and costs we expect to realize. We establish valuation allowances to reduce our deferred income tax assets to an amount that will more likely than not be realized. Our net deferred income tax liabilities were $444,000and $410,000 as of December31, 2011 and 2010, respectively. A significant portion of our deferred income taxes consist of NOLs.We have NOLs totaling $140.6 million at December31, 2011, which are available to reduce future taxes in the United States. The NOLs expire at various times between 2012 and 2030. 21 Significant management judgment is required in determining our income tax provision and in evaluating our tax position. We evaluate our uncertain tax positions using a two-step approach in accordance with the accounting pronouncement related to income taxes. Recognition, the first step, occurs when an enterprise concludes that a tax position, based solely on its technical merits, is more-likely-than-not to be sustained upon examination. Measurement, the second step, determines the amount of benefit that more-likely-than-not will be realized upon settlement. Reversal of a tax position that was previously recognized would occur when an enterprise subsequently determines that a tax position no longer meets the more-likely-than-not threshold of being sustained. Our net income tax benefit was $403,000 and $749,000 for the years ended December31, 2011 and 2010, respectively. A change in our uncertain tax positions could have a significant impact on our results of operations. Historically, the difference between our estimates and actual results has not been material. Allowance for Doubtful Accounts. We estimate our allowance for doubtful accounts based on historical losses as a percentage of revenue, existing economic conditions, and specific account analysis of at-risk customers. Historical losses and existing economic conditions may not be indicative of future losses, and the impact of economic conditions on each of our customers is difficult to estimate. Should future uncollectible amounts not reflect our current estimates, we would be required to charge offouruncollectible accounts through an entry to bad debt expense included in general and administrative expense in our consolidated statement of operations. Our allowances for doubtful accounts at December31, 2011 and 2010 were $11,000 and $10,000, respectively. Historically, the difference between our estimates and actual results has not been material. ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a “smaller reporting company” under Item 10 of Regulation S-K, we are not required to provide the information under this item. 22 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA WebMediaBrands Inc. Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 24 Consolidated Balance Sheets as of December31, 2011 and 2010 25 Consolidated Statements of Operations for the Years Ended December31, 2011 and 2010 26 Consolidated Statements of Changes in Stockholders’ Equity for the Years Ended December31, 2011 and 2010 27 Consolidated Statements of Cash Flows for the Years Ended December31, 2011 and 2010 28 Notes to Consolidated Financial Statements 29 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of WebMediaBrands Inc. We have audited the accompanying consolidated balance sheets of WebMediaBrands Inc. and Subsidiaries (the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for each of the two years in the period ended December 31, 2011. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of WebMediaBrands Inc. and Subsidiaries as of December 31, 2011 and 2010 and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. /s/ Rothstein Kass Roseland, New Jersey March 21, 2012 24 WebMediaBrands Inc. Consolidated Balance Sheets December31, 2011 and 2010 (in thousands, except share and per share amounts) December31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $11 and $10, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Investments and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued expenses and other current liabilities Deferred revenues Total current liabilities Loan from related party Deferred revenues 22 19 Deferred income taxes Other long-term liabilities 60 57 Total liabilities Commitments and contingencies (see note 13) Stockholders’ equity: Preferred stock, $.01 par value, 4,000,000 shares authorized, no shares issued and outstanding — — Common stock, $.01 par value, 75,000,000 shares authorized, 42,545,702 and 37,986,851 shares issued and 41,710,702 and 37,921,851 shares outstanding at December31, 2011 and 2010, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, 835,000 and 65,000 shares, at cost at December 31, 2011 and 2010, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. 25 WebMediaBrands Inc. Consolidated Statements of Operations For the Years Ended December31, 2011 and 2010 (in thousands, except per share data) Year Ended December31, Revenues $ $ Cost of revenues Advertising, promotion and selling General and administrative Depreciation Amortization Impairment Contingent acquisition consideration — Total operating expenses Operating loss from continuing operations ) ) Other loss, net (9 ) ) Interest income 86 Interest expense ) ) Loss from continuing operations before income taxes ) ) Benefit for income taxes ) ) Loss from continuing operations ) ) Income from discontinued operations, net of tax — 6 Gain on sale of discontinued operations — Net loss $ ) $ ) Income (loss) per share: Basic Loss from continuing operations $ ) $ ) Income from discontinued operations — Net loss $ ) $ ) Diluted Loss from continuing operations $ ) $ ) Income from discontinued operations — Net loss $ ) $ ) Weighted average shares used in computing income (loss) per share: Basic Diluted See notes to consolidated financial statements. 26 WebMediaBrands Inc. Consolidated Statements of Changes in Stockholders’ Equity For the Years Ended December31, 2011 and 2010 (in thousands, except share amounts) Common Stock Additional Paid-In Capital Accumulated Deficit Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity Total Comprehensive Income (Loss) Shares Amount Balance at January1, 2010 $ $ $ ) $ ) $ 27 $ $ Exercise of stock options 9 — Stock-based compensation, net of forfeitures — Consultant options — — 23 — — — 23 — Foreign currency translation adjustment — ) ) ) Reclassification adjustment for loss included in net loss related to foreign currency translation — ) ) ) Net loss — — — ) — — ) ) Balance at December31, 2010 ) ) — $ ) Exercise of stock options 5 — Stock-based compensation, net of forfeitures 2 — Consultant options — — 10 — — — 10 — Shares issued in connection with the acquisition ofInside Network 38 — Purchase of treasury stock — ) — ) — Net loss — — — ) — — ) $ ) Balance at December31, 2011 $ $ $ ) $ ) $ — $ $ ) See notes to consolidated financial statements. 27 WebMediaBrands Inc. Consolidated Statements of Cash Flows For the Years Ended December31, 2011 and 2010 (in thousands) Year Ended December31, Cash flows from operating activities: Net loss $ ) $ ) Less: Income from discontinued operations, net of tax — 6 Less: Gain on sale of discontinued operations — Loss from continuing operations ) ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment Depreciation and amortization Stock-based compensation Provision for losses on accounts receivable 15 — Other, net (2 ) Amortization of debt issuance costs 28 61 Deferred income taxes ) ) Changes in current assets and liabilities (net of businesses acquired): Accounts receivable, net ) Prepaid expenses and other assets Accounts payable, accrued expenses and other liabilities ) ) Deferred revenues ) Discontinued operations — 21 Net cash used inoperating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Acquisitions of businesses, assets and other ) ) Proceeds from sale of discontinued operations, net — Proceeds from sale of assets — Net cashprovided by(used in) investing activities ) Cash flows from financing activities: Borrowings from related party — Purchase of treasury stock ) — Debt issuance costs ) (9 ) Repayment of borrowings from related party ) ) Proceeds from exercise of stock options Net cash provided by financing activities 47 Effect of exchange rates on cash — 5 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosure of cash flow: Cash refund of income taxes $ $ Cash paid for interest $ $ Non-cash investing activities: Acquisitions of long-lived assets $ 9 $ 17 The following schedule represents cash paid, common stock issued and liabilities assumed for the acquisition of Inside Network, Inc. (see note 3): Fair value of assets acquired $ $
